
	
		II
		112th CONGRESS
		1st Session
		S. 1490
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to authorize additional funding for the pregnancy assistance
		  fund.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pregnancy Assistance Fund
			 Expansion Act.
		2.Additional
			 funding for the Pregnancy Assistance FundSection 10214 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18204) is amended by adding at the end the
			 following: In addition to amounts authorized to be appropriated in the
			 previous sentence, there are authorized to be appropriated to carry out section
			 10210, an additional $25,000,000 for each of fiscal years 2012 through
			 2019..
		
